1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    JAMES MILLNER,                                  )   Case No.: 1:16-cv-01209-SAB (PC)
                                                     )
7                     Plaintiff,                     )   ORDER STRIKING PLAINTIFF’S REPLY TO
                                                     )   DEFENDANTS’ REPLY TO PLAINTIFF’S
8             v.                                     )   OPPOSITION TO DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT
                                                     )
9    DR. WOODS, et al.,
                                                     )   [ECF No. 49]
10                    Defendants.                    )
                                                     )
11                                                   )

12            On November 16, 2018, Plaintiff filed a reply to Defendant’s reply to Plaintiff’s opposition to
13   Defendants’ motion for summary judgment. (ECF No. 49.) The Court construes this filing as a
14   surreply.
15            No further briefing on Defendant’s motion for summary judgment is permitted absent leave of
16   court. The Court did not grant Plaintiff leave to file a surreply, and the Court does not find a surreply
17   necessary.
18            Accordingly, Plaintiff’s surreply (ECF No. 49) is HEREBY STRICKEN from the record.
19
20   IT IS SO ORDERED.
21   Dated:        November 19, 2018
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
